RFCE;\VLD m

rt cf !Acpea|s

6S`\)ct\'l Distric`t
M 0 1 ?“`"~" SUSAN ANDERSON
kean _ DISTRICT CLERK

T€XEZW~" m ‘ ~1»

Debra Autrey, C\€\'k MARION COUNTY

P.O. Box 628 (903) 665-2441
Jefferson, TX 75657 (903) 665-2013
(903) 665-2102 fax

 

June1,2015

Court of Appeals

Sixth Appellate District

State of Texas

Bi-State Justice Building

100 North State Line Ave. #20
Texarkana, TX. 75501

RE: Appellate Case Number: 06-14-00071-CR
Trial Court Case Number: F14369

Style: Skie Jordan Smith
v.
The State of Texéls

Please be advised that we have this day received the court’S MANDATE in the above
cause.

Respectfully Submitted,

Susan Anderson ` _
Marion County District Clerk

By:
Deputy